UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6491



RONNIE PHILLIPS,

                                             Plaintiff - Appellant,

         versus

WILLIAM E. GUNN, Director of South Carolina
Department of Probation, Parole and Pardon
Services,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Charles E. Simons, Jr., Senior
District Judge. (CA-95-3231-3-6BC)

Submitted:   July 23, 1996                 Decided:   August 5, 1996

Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Phillips, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief with out prejudice on his complaint alleging that a change in

South Carolina law regarding parole eligibility violated the Ex

Post Facto Clause and precluded his release on parole. We have

reviewed the record and the district court's opinion accepting the
recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm on the district court's reasoning

that Appellant's failure to exhaust state remedies precludes this

action. Phillips v. Gunn, No. CA-95-3231-3-6BC (D.S.C. Mar. 15,
1996). See Todd v. Baskerville, 712 F.2d 70, 71-72 (4th Cir. 1983)

(exhaustion required when prisoner challenges constitutionality of

continued confinement and seeks release or shortening of duration

of confinement, even if complaint is styled as a 42 U.S.C. § 1983
(1988) action). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2